Citation Nr: 0214123	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  92-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a cardiac 
disability, claimed as a disease of the heart due to 
electrical conduction.

2. Entitlement to service connection for 
hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976.  He served as a commissioned officer in the United 
States Public Health Service from May 1980 to September 1988.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (CAVC) (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) from a June 1995 decision of the Board of Veterans' 
Appeals (Board) that denied entitlement to service connection 
for a cardiovascular disability and hypercholesterolemia.  By 
Order dated in May 1997, the Court vacated the June 1995 
Board decision and remanded the case to the Board for another 
decision. 

In March 1998, the Board remanded the case to afford the 
veteran the opportunity for a hearing.  In March 1999, a 
hearing was held before the undersigned.  In July 1999, the 
Board remanded this case for additional development.  The 
case has since returned to the Board.

In September 2002, subsequent to the certification of appeal, 
the report of an August 2002 VA examination for arrhythmias 
was received at the Board.  Effective February 22, 2002, 
regulations were amended to eliminate the requirement that 
the Board obtain a waiver prior to the consideration of such 
newly submitted evidence.  See 38 C.F.R. § 20.1304 (2002).  
The Board notes that this additional evidence was not 
submitted by the veteran or his representative and it does 
not appear that they were furnished a copy of this evidence.  
See 38 C.F.R. § 20.903(b) (2002).  Notwithstanding, the 
veteran's representative has had an opportunity to review 
this evidence and has submitted written argument regarding 
the adequacy of the examination.  Further, the August 2002 
report notes that the veteran was given the opportunity to 
discuss his case with the reviewing cardiologist and 
indicated his understanding of the records was not different 
than what was set forth in the report.  As such, the Board 
finds that further notification regarding this evidence is 
not necessary. 


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. The veteran has a history of heart palpitations which 
manifested during his second period of service; there is 
no competent medical evidence of current cardiac 
disability or disability due to arrhythmia.

3. Elevated cholesterol is a laboratory finding and not a 
disability or disease and there is no competent medical 
evidence that the veteran currently has a disability 
associated with hypercholesterolemia.


CONCLUSIONS OF LAW

1. The veteran does not have a cardiac disability, claimed as 
heart disease due to electrical conduction, which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).

2. Hypercholesterolemia is not a disease or disability which 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran has been notified of the laws and regulations 
regarding service connection in various documents including 
most recently, the June 1995 Board decision, the December 
1998 supplemental statement of the case (SSOC), and the July 
2000 SSOC.  The various SSOC's have also notified the veteran 
of the evidence of record, the actions taken on his claims, 
and the basis for continued denial.  In August 1999, the RO 
requested that the veteran identify treatment for his claimed 
disabilities.  Specifically, the veteran was notified that if 
he had received private medical treatment, he could complete 
the release of information forms and VA would attempt to 
obtain these records.  The veteran was also informed that VA 
would obtain records from any identified VA facility. 

In keeping with the duty to assist, the veteran was provided 
VA examinations in November 1988, April 1992, November 1993, 
November 1998, and September 1999.  The veteran's case was 
also reviewed in August 2002 and another medical opinion was 
provided.  It was noted at this time that the veteran was not 
examined as he failed to report at the scheduled time.  A 
later addendum stated that a physical examination would not 
change the examiner's opinion.  The claims folder contains 
correspondence from the veteran's representative dated August 
23, 2002, that indicates the veteran was unable to attend the 
examination and requested that it be rescheduled.  
Considering that the veteran has been afforded various 
examinations, and given the examiner's addendum, it is the 
Board's opinion that another examination is not necessary.  
The Board acknowledges the representative's September 2002 
argument that the August 2002 examination was inadequate in 
that the veteran was not physically examined and that the 
required opinions were not provided.  On review, the Board 
finds that the September 1999 examination sufficiently 
answered the questions posed on remand.  It is not entirely 
clear why the veteran was scheduled for an additional 
examination in August 2002, but it appears this was in 
response to the veteran's October 2001 correspondence wherein 
he indicated he was not seeking service connection for 
arteriosclerotic heart disease but was requesting service 
connection for a heart disease due to electrical conduction.
 
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Factual Background

The veteran reports that he first began to experience 
episodes of premature atrial contractions (PAC's) during the 
late 1980's, while in his second period of active service.  
On September 1, 1988 and September 4, 1988 the veteran 
reported to the emergency room with complaints of heart 
palpitations and funny feeling heartbeats.  EKG's indicated 
PAC's on rhythm strip.  In December 1988, the veteran again 
presented to the emergency room with complaints of irregular 
heartbeat.  EKG revealed normal sinus rhythm and occasional 
PAC's but no acute changes.  Various laboratory results in 
1988 revealed elevated cholesterol. 

The veteran underwent a VA examination in November 1988.  The 
veteran reported that he had problems with shortness of 
breath and had daily episodes of irregular pulse.  These 
episodes were reported as lasting approximately 1-1/2 hours and 
were relieved with nitroglycerin.  An October 1988 Holter 
monitor study was noted to reveal multiple PAC's, but was 
considered a normal study.  The veteran was recently found to 
have elevated cholesterol reading and this condition was 
being treated by diet. 

On physical examination, pulse was regular and blood pressure 
was 120/90 (sitting) and 120/80 (supine).  Examination of the 
heart and chest revealed no abnormalities and there was no 
congestive heart failure present.  A handwritten note 
attached to the examination report stated "hyperlipidemia," 
"arrhythmias periodic PAC's," and "under treatment mildly 
compromised."

The veteran underwent another VA examination in April 1992.  
He reported irregularities in his heartbeat occurring 1 to 2 
times a week and that, at these times, he experienced a 
shortness of breath.  On physical examination, pulse was 68 
and blood pressure was 120/85 (sitting) and 120/70 (supine).  
Examination of the heart and chest again proved to be 
entirely within normal limits.  The veteran's color was good, 
he had no jugular vein distention, and no abnormality in 
clinical heart size.  Heart rhythm was regular and no bruits 
were present.  No clinical congestive heart failure was 
detected. 

In June 1992, a Holter monitor study revealed that the 
veteran had a sinus rhythm, with a rate of between 41 and 128 
beats per minute, with sinus arrhythmia and without the 
occurrence of any significant pauses.  No ventricular ectopy 
occurred throughout the monitored period.  Frequent singlet 
supraventricular ectopy was noted, without runs of 
supraventricular tachycardia.  Apparently based on these 
findings, the April 1992 examiner noted supraventricular 
arrhythmias.
 
The veteran underwent another VA examination in November 
1993.  The veteran reported cardiac irregularities in rhythm 
since 1988.  On physical examination, pulse was 70 and blood 
pressure was 130/70.  The veteran was described as slightly 
obese.  There was no jugular venous distention and carotid 
pulses were normal.  Lungs were clear to auscultation and 
percussion.  Heart had a normal sinus rhythm, with no S3 or 
S4 and no murmurs were auscultated.  EKG revealed a sinus 
rhythm with bradycardia on the right of 55, but no acute 
abnormalities were present.  Assessment included a history of 
palpitations previously studied by Holter monitor and found 
to have only occasional atrial premature depolarizations.  
Physical examination showed no clinical evidence of 
structural cardiac disease.  The examiner further noted that 
the veteran's ectopy or atrial premature contractions (APC's) 
were not indicative of disability.

VA treatment records from approximately July 1995 to December 
1998 indicate that the veteran complained of funny 
heartbeats, palpitations and shortness of breath on various 
occasions.  Holter monitor examination in July 1995 revealed 
an average heart rate of 86 (low 46; high 140).  Sinus rhythm 
was without significant pauses or AV conduction 
abnormalities.  There were rare ventricular and frequent 
supraventricular ectopy without runs of ventricular 
tachycardia or supraventricular tachycardia.  The "funny 
beats" were noted to occur during sinus rhythm with 
supraventricular ectopy.  Holter monitor examination in 
November 1996 revealed normal sinus rhythm with average heart 
rate of 90 (low 48; high 158).  There were no PVC's 
(premature ventricular contraction) or PAC's and no pauses of 
significance.  Complaints of lightheadedness, shortness of 
breath and fast heart beat correlate with normal sinus rhythm 
at a rate of 60-120 with ST and T wave changes.  Holter 
examination in October 1998 demonstrated normal sinus rhythm 
with a heart rate range between 41 and 145.  Symptoms of 
palpitations recorded in the Holter diary correlated with 
normal sinus rhythm at a rate of 82 beats per minute.  There 
were no pauses, no supraventricular tachycardia or 
ventricular tachycardia.  Rare PAC's and rare PVC's were 
noted.  The veteran also underwent an exercise stress test in 
October 1998.  Final interpretation was negative submaximal 
exercise test with low aerobic work capacity.  The results 
were negative for chest pain or arrhythmias.  It was noted 
that sensitivity was reduced due to failure to attain target 
heart rate.  Outpatient records also indicate a chronic 
problem of hyperlipidemia for which the veteran takes 
medication.
 
The veteran underwent another VA examination in November 
1998.  On physical examination, blood pressure was 110/76 
(left) and 122/84 (right) with a pulse of 82.  Weight was 254 
pounds and height was 5 feet 11 inches.  Neck demonstrated no 
carotid bruits with normal carotid upstroke.  There was no 
jugular venous distention, thyromegaly or cervical 
adenopathy.  Chest examination showed equal expansion 
bilaterally with clear lung fields demonstrating no rales, 
rhonchi, or wheezing.  Cardiac examination revealed regular 
rate and rhythm with a normal S1 and S2.  There were no 
murmurs, rubs, gallops, clicks, heaves, or thrills.  There 
were good femoral pulses equal bilaterally without bruits.  

Resting electrocardiogram showed normal sinus rhythm and a 
normal electrocardiogram.  The examiner noted that an 
echocardiogram in October 1998 showed normal wall motion and 
left ventricular function with an ejection fraction of 60 
percent.  Aortic root was normal with the aortic valve 
leaflets especially on the noncoronary cuffs demonstrating 
moderate thickening.  Left ventricular chamber and wall 
thickness, and mitral valve were normal.  Both atria and the 
tricuspid valve were also normal.

The examiner discussed previous noninvasive testing and 
summarized the findings as follows:

1. Hypercholesterolemia:  To date no 
studies have been done which indicate 
that military service places people at 
higher risk of hypercholesterolemia.  
The most common causes of mild 
elevations in cholesterol are dietary 
and/or hereditary disorders.  [The 
veteran's] cholesterol was documented 
to be elevated in 1988.  His time in a 
uniformed service (PHS) extended into 
1988.
2. Cardiac dysrhythmias:  The [veteran] 
gives a history of palpitations which 
remain undiagnosed.  Heart rhythm 
recordings at the time of symptoms 
have failed to demonstrate any 
abnormal rhythm corresponding to his 
feeling of palpitations.  There is no 
evidence of coronary disease or 
significant structural heart disease 
by noninvasive testing.

The examiner noted that the veteran left his evaluation 
before a Board Certified Cardiologist could confirm the 
clinical findings.  The report was written by a Board 
Certified Cardiologist using unconfirmed physical examination 
findings after careful review of the claims folder. 

Subsequently, the veteran underwent a VA examination by a 
Board Certified Cardiologist in September 1999.  The examiner 
noted that the claims folder was examined thoroughly and 
there were no examples of supraventricular or ventricular 
tachyarrhythmia's demonstrated.  

Cardiac risk factors were negative for tobacco use, alcohol 
abuse, diabetes, and hypertension.  There was a family 
history of heart disease and the veteran has elevated 
cholesterol.  On physical examination, blood pressure was 
114/80 and pulse was 77.  It was noted that his weight had 
increased significantly over the past 10 months.  Physical 
examination was similar to the previous examination and there 
were no abnormalities noted on cardiac examination.

The examiner discussed previous test results and noted that 
additional time had been given for the veteran to fax 
information regarding emergency room visits in Gallup which 
he states reported numerous examples of arrhythmias.  No such 
information was received.  The examiner summarized his 
findings as follows:

1. Cardiac dysrhythmias:  The [veteran] 
gives a history of palpitations which 
remain at this time undiagnosed, 
probably benign atrial extrasystoles 
as noted on a couple of Holter 
monitors.  However, symptomatology 
does not correlate with said 
arrhythmias.  There is no evidence of 
underlying coronary disease or 
structural heart disease by 
noninvasive testing.
2. Hyperlipidemia:  ...[The veteran's] 
cholesterol has been documented to be 
mildly elevated in 1988 and is 
presently controlled on medical 
management.  

In August 2002, the claims folder, remand notes, and all 
current records (paper and computer files) were reviewed by 
another Board Certified Cardiologist.  The examiner noted 
that he was unable to examine the veteran since he failed to 
show for the scheduled examination that was specifically 
arranged for the veteran's schedule.  

The veteran's history and various studies were discussed, 
including a July 2002 Holter monitor that reportedly revealed 
normal sinus rhythm with mean heart rate of 63 (low 41; high 
116).  One PVC and 3 PAC's.  Diary had one entry of 
"palpitations" correlating with normal sinus rhythm and no 
ectopic beats.

In summary, the examiner stated the following:

The [veteran] has made requests for 
review of service connection for 
dysrhythmias.  He reports a long history 
of palpitations, however there are no 
records of any dysrhythmias except for 
one holter in 1996 showing benign 
frequent premature atrial contractions 
(PAC's).  On this holter no significant 
dysrhythmias are seen.  On subsequent 
holters and other non-invasive testing, 
no significant abnormalities have been 
found.  While PAC's can be associated 
with the sensation of palpitations, there 
is no specific treatment needed nor is it 
in my opinion a cause for any disability, 
morbidity or increased chance of 
mortality.  For some patients, symptoms 
may be alleviated by reassuring the 
patient of the benign nature of APB's and 
by discontinuing potential precipitating 
habits such as smoking, coffee (caffeine) 
intake, and alcohol/drug intake.

The examiner subsequently added the following to his report:

[The veteran] did walk into the 
Cardiology office on 8/22/02, over a week 
after his scheduled appointment.  I went 
over with him my understanding of his 
case and records and questioned him on 
the accuracy of his record.  He offered 
that his understanding of his records was 
not different than what is laid out 
above.  Time was not available at that 
visit for a physical examination.  He had 
no additional records to add in support 
of his claim.  Given his past 
echocardiographic and recent Holter data, 
if a physical exam was performed, there 
are no physical exam findings that could 
alter the opinion outlined above.

Analysis

The veteran contends that he is entitled to service 
connection for "disease of the heart due to electrical 
conduction [consisting] of premature auricular/atrial 
contractions (also commonly known as supraventricular 
tachycardia), premature junctional/nodal beats, premature 
ventricular beats."  He asserts that he suffers from these 
daily and has documented them prior to discharge, at 
discharge, and within one year after service.  He also 
contends entitlement to service connection for 
hypercholesterolemia.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2002). 

The evidence of record establishes that the veteran 
complained of palpitations and irregular heartbeat during his 
time in service and that he continues to complain of these 
problems.  On review of the extensive medical findings and 
opinions, the Board considers the recent cardiology 
examinations and opinions to be highly probative.  These 
examinations were conducted by Board Certified Cardiologists 
who had the benefit of reviewing the veteran's claims folder.  
The Board notes that the veteran reported emergency room 
visits at the time of the November 1998 examination and it 
was noted that records pertaining to emergency room visits 
for arrhythmias could not be found.  In September 1999, the 
veteran requested that the RO send copies of various 
emergency room records showing PAC's to the cardiology clinic 
at the VA medical center (VAMC) in Albuquerque.  The veteran 
was subsequently informed that the requested records were not 
in the claims folder.  On review, the claims folder does 
contain evidence of emergency room visits in September and 
December 1988 that document PAC's.  The reviewing 
cardiologists were aware of the existence of PAC's and 
therefore, any failure to review these records is not 
considered to affect the validity of the above-referenced 
opinions.  

The Board acknowledges that the veteran is a registered nurse 
and has offered his opinion regarding his claimed heart 
disability.  The Board, however, defers to the findings and 
opinions of the Board Certified Cardiologists.  See Black v. 
Brown, 10 Vet. App. 279 (1997).

The preponderance of the medical evidence indicates that the 
veteran reports heart palpitations that remain undiagnosed 
and do not correlate with arrhythmia.  While PAC's and 
occasional PVC's have been documented on Holter monitor, no 
significant abnormalities have been found.  The most recent 
medical opinion indicates that PAC's are not a cause for any 
disability.  

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The record does not 
contain competent medical evidence of a cardiac disability or 
current disability associated with arrhythmia.  As such, the 
veteran's reported symptomatology (funny heartbeats, 
palpitations, etc.) and apparently benign findings on 
noninvasive testing do not constitute a disability for which 
compensation is payable.

The evidence of record also establishes that the veteran had 
elevated cholesterol during service.  The veteran testified 
that he currently takes Lovastatin for his cholesterol 
problems.  Notwithstanding, elevated cholesterol level 
represents only a laboratory finding, and not an actual 
disability for which VA compensation is payable.  The claims 
folder contains numerous medical records and opinions; 
however, there is no competent medical evidence that the 
veteran currently has a disability associated with 
hypercholesterolemia.  

The applicable laws and regulations do not permit a grant of 
service connection for a laboratory finding, absent a showing 
of related disability.  Where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

As the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for a cardiac 
disability and hypercholesterolemia, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2002). 


ORDER

Entitlement to service connection for a cardiac disability, 
claimed as heart disease due to electrical conduction, is 
denied.

Entitlement to service connection for hypercholesterolemia is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

